Citation Nr: 1334470	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  12-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability evaluation for bilateral hearing loss, to include an evaluation in excess of 10 percent as of August 1, 2013, and an initial compensable evaluation prior to this date.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from February 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This issue was previously remanded by the Board in June 2013 for further evidentiary development.  

The Veteran testified before a Decision Review Officer at a September 2011 hearing and before the undersigned at the RO in Muskogee, Oklahoma in April 2013.  Written transcripts of these hearings have been associated with the record.  

During the pendency of this claim, the Veteran's disability evaluation was increased from 0 percent to 10 percent, effective as of August 1, 2013.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 1, 2013, the Veteran's hearing loss had puretone threshold averages of 63 for the right ear and 59 for the left ear and speech recognition scores of 90 percent in the right ear and 88 percent in the left ear, resulting in numeric values of III when applied to 38 C.F.R. § 4.85, Table VI.  

2.  Since August 1, 2013, the Veteran's hearing loss has had puretone threshold averages of 61 for the right ear and 55 for the left ear and speech recognition scores of 80 percent in the right ear and 82 percent in the left ear, resulting in numeric values of IV when applied to 38 C.F.R. § 4.85, Table VI.  

CONCLUSION OF LAW

The criteria for establishing entitlement to an increased disability evaluation for bilateral hearing loss, to include an initial compensable evaluation and an evaluation in excess of 10 percent as of August 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In the present case, the Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  VCAA notice for the underlying service connection issue was provided to the Veteran in February 2011.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2011, December 2011, and August 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  

The Board recognizes that the April 2012 VA audiology report fails to include pure tone threshold values, instead noting that these could be accessed "through tools menu."  In this regard, the Appeals Management Center (AMC) did not fully comply with the Board's June 2013 remand directives, as it specifically instructed that audiometric testing from April 2012 be obtained.  What is of record is the April 2012 VA audiology report that summarizes the results of the audiometric testing.  The report shows that the Maryland CNC test was not used (rather, the NU6 word list was utilized to test speech recognition ability).  As such, the reported word recognition scores cannot be used in the evaluation of the severity of the Veteran's hearing impairment.  Also, the examiner described that the Veteran had hearing within normal limits through 1500 Hz sharply sloping to a severe sensorineural hearing loss.  Thus, at this particular testing, the pure tone thresholds that were shown at each of the four specified frequencies were probably less than those shown on VA audiology examination in December 2011 because at that time the examiner described the severity of the sensorineural hearing loss as severe/profound.  For these reasons, the Board finds that the results from the December 2011 examination probably represents an accurate picture of the severity of the Veteran's disability in April 2012, and so the Veteran is not prejudiced by the error.  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 




Facts and Analysis

The Veteran was originally granted service connection for bilateral hearing loss in a June 2011 rating decision.  A noncompensable (0 percent) rating was assigned under Diagnostic Code 6100, effective as of January 25, 2011.  A timely notice of disagreement was received from the Veteran in June 2011.  The noncompensable evaluation was continued in a March 2012 statement of the case and the Veteran submitted a substantive appeal (VA Form 9) of this decision to the Board in April 2012.  

The Veteran underwent a VA audiometric evaluation in May 2011.  The results (Level II hearing acuity in the right ear and Level I hearing acuity in the left ear) do not show that a compensable evaluation was warranted. 

The Veteran underwent a VA audiometric evaluation in December 2011.  The Veteran reported that his impaired hearing caused him to frequently mishear in both business and social settings.  Pure tone thresholds, in dB, were found to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
85
85
LEFT
20
20
65
75
75

Pure tone threshold averages were found to be 63 dB for the right ear and 59 dB for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  The examiner assigned a diagnosis of severe/profound sensorineural hearing loss.  

According to an April 2012 VA audiology consultation note, the Veteran's bilateral hearing was within normal limits through 1500 Hz, but then sharply sloped to a severe sensorineural hearing loss.  Word recognition scores, which were obtained using the NU6 test, were deemed to be at 60 percent in each ear.  The audiologist noted that this degree of hearing loss can cause some communication problems which could be helped with binaural hearing aids.  Hearing aids were subsequently issued to the Veteran in May 2012.  

Finally, the Veteran was most recently afforded a VA audiometric evaluation in August 2013.  The Veteran reported that he had trouble hearing from behind and difficulty understanding conversations when not face-to-face.  He also indicated that because of his hearing loss he often had to ask his clients to repeat themselves.  He also had to keep the volume low on the television in order to hear his "invalid spouse."  Pure tone thresholds, in dB, were found to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
85
85
LEFT
15
15
55
75
75

Pure tone threshold averages were 61 dB for the right ear and 55 dB for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 82 percent in the left ear.  The examiner concluded that the Veteran's degree of bilateral sensorineural hearing loss could cause significant communication problems.  For example, he may have trouble working well in very noisy environments, in environments which required him to not use face-to-face communications equipment or in jobs which required a great deal of attention to high pitched sounds.  However, his hearing loss did not preclude his ability to perform physical and sedentary employment.  

The preponderance of the above evidence demonstrates that a compensable disability evaluation is not warranted prior to August 1, 2013.  Applying the December 2011 pure tone threshold values to 38 C.F.R. § 4.85, Table VIA results in numeric values of III for both ears.  Applying these numeric values to Table VII reveals a disability evaluation of 0 percent.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent as of August 1, 2013.  Applying the August 2013 pure tone threshold values to 38 C.F.R. § 4.85, Table VIA results in numeric values of IV for both ears.  Applying these numeric values to Table VII reveals a disability evaluation of 10 percent.  As such, a disability evaluation in excess of 10 percent is not warranted as of August 1, 2013.  

The Board recognizes that the Veteran believes he is entitled to increased disability evaluations.  In his September 2011 Decision Review Officer hearing, the Veteran described difficulty hearing passengers in his car or using the television or the telephone.  The Veteran has also reported problems with conversations or hearing people who are not face-to-face during his examinations.  Finally, he testified before the undersigned in April 2013 that he experienced difficulty with hearing in cars.  While the Board is sympathetic to the Veteran's struggles, his statements do not reflect that he is entitled to a higher disability evaluation, as the rating assigned for hearing loss is determined by a mechanical application of numeric designations.  Lendenmann, 3 Vet. App. at 349.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability evaluation for bilateral hearing loss, to include an initial compensable evaluation prior to August 1, 2013, and an evaluation in excess of 10 percent thereafter, must be denied.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the 
service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

Here, in December 2011, the Veteran reported that his impaired hearing caused him to frequently mishear in both business and social settings.  The August 2012 examiner noted that the Veteran's degree of hearing loss can cause some communication problems which could be helped with binaural hearing aids.  At the RO and Board hearings, he indicated that he had problems hearing passengers in his car and using the phone.  In August 2013 the Veteran reported that he had trouble hearing from behind and difficulty understanding conversations when not face-to-face.  He also indicated that because of his hearing loss he often had to ask his clients to repeat themselves.  He also had to keep the volume low on the television in order to hear his "invalid spouse."  The examiner concluded that the Veteran's degree of bilateral sensorineural hearing loss could cause significant communication problems.  For example, he may have trouble working well in very noisy environments, in environments which required him to not use face-to-face communications equipment or in jobs which required a great deal of attention to high pitched sounds.  However, his hearing loss did not preclude his ability to perform physical and sedentary employment.  

The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While the Veteran reported that his bilateral hearing loss impacted him in work and social settings, he did not definitively contend that his bilateral hearing loss rendered him unemployable and the evidence does not otherwise suggest that this is the case.  Rather, the August 2013 VA examiner found that the Veteran's hearing loss did not preclude his ability to perform physical and sedentary employment.  Thus, for these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.


ORDER

The claim of entitlement to an increased disability evaluation for bilateral hearing loss, to include an initial compensable evaluation prior to August 1, 2013, and an evaluation in excess of 10 percent thereafter, is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


